Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-36 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a method for fingerprint sensing of an electronic module capable of fingerprint sensing, the electronic module for being coupled to a fingerprint sensor having a plurality of fingerprint sensing pixels, the electronic module including an analog front-end stage for being coupled to the fingerprint sensing pixels, the method comprising:  
performing a first scanning operation on at least a first portion of the fingerprint sensing pixels by using a first reference signal being applied to a reference terminal of the analog front-end stage to obtain a level of a second reference signal based on a sensing result of the first scanning operation; and 
performing a second scanning operation on at least a second portion of the fingerprint sensing pixels by using the second reference signal being applied to the reference terminal of the analog front-end stage, wherein the second reference signal is different from the first reference signal.  
Claims 17 and 35 are allowed for similar reasons as claim 1.  
The closest prior art by Chou (US 7,414,552 B) discloses method for sensing of an electronic module capable, the electronic module including an analog front-end stage for being coupled to sensing pixels, the method comprising:  performing a first scanning operation on at least a first portion of the sensing pixels by using a first reference signal being applied to a reference terminal of the analog front-end stage.  

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0148034 A1 to Kremin et al.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624